Mr. Justice Morris
delivered the opinion of the Court:
We have so repeatedly held in this court that the action of the trial court upon a motion for a new trial is not the subject of review here, that we must suppose that the assignment of error made in that regard in this case, was made through inadvertence. Such assignment, of course, cannot be considered.
The only question in the case is whether the alleged confession of the appellant was voluntary or involuntary in contemplation of law; and whether this should have been determined by the court, or whether under the circumstances it was properly left to the jury for its determination.
We are constrained by the authority of the Supreme Court of the United States in the case of Bram v. United States, 168 U. S. 532, to hold that the confession here was involuntary, and should not have been admitted in evidence. In various cases therein cited with approval and sustained by the majority of the court as stating the correct doctrine on the subject, the words used by the officers of the law to the prisoners in their custody to superinduce a confession were almost identical with those employed in this case. In Rex v. Griffin, Russ. & Ryl. 151, they were, “ It will be better for you to confess;” in Rex v. Kingston, 4 Car. & P. 387, “ You are under suspicion and you had better tell all you know;” in Rex v. Garner, 1 Den. C. C. 329, “It will be better for you to speak out;” in People v. Barrie, 49 Cal. 342, “ It will be better for you to make a full disclosure;” in People v. Wolcott, 51 Mich. 612, “ It will be better for you to confess;” in Commonwealth v. Myers, 160 Mass. 530, “You had better tell the truth;” in Vaughan v. Commonwealth, 17 Gratt. 576, “You had as well tell all about it.” Some of these words of exhortation to a confession would seem to have been innocent enough; and yet they *352were each and all of them held sufficient to vitiate the confessions made in pursuance of them, and to relegate such confessions to the category of confessions involuntary in law. And if these words of inducement were objectionable, assuredly those of the present case are no less so. They are of the same precise tenor and effect.
In the case of Wilson v. United States, 162 U.S. 613, it was held that “ when there is a conflict of evidence as to whether a confession is or is not voluntary, if the court decides that it is admissible, the question may be left to the jury with the direction that they should reject the confession if upon the whole evidence they are satisfied it was not the voluntary act of the defendant;” and it is argued from this that it was proper here to submit the question to the jury as it was actually submitted. But there was here no conflict of testimony. It is true that the appellant, as a witness on his own behalf at the trial, denied that he had made the confession testified to by the police officers; and that in this regard there was contrariety of testimony. But there is no contradiction by him of the words of inducement used by the officers; and those words being such as, under the decision in the Bram case, were sufficient to render the confession involuntary in law, there was nothing to be passed upon by a jury. If there had been controversy whether such words were used, the prisoner affirming and the officers denying such use, then a case might have been presented for the consideration of the jury under the ruling in the case of Wilson v. United States.
Under the authority of the case of Bram v. United States, it must be held that there was error in the admission in evidence of the alleged confession claimed to have been made by the appellant, as well as in the submission of the question to the jury whether the confession was voluntary or involuntary.
The judgment, therefore, must be reversed, and the cause remanded to the Supreme Court of the District of Columbia, with directions to set aside the verdict, and to award a new trial. A.nd it is so ordered.